Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-23, 26-36, 39-56, 59-70 are allowed.

Claims 4-5, 24-25, 37-38 and 57-58 are cancelled.


			Reason for Allowance					Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed						-“ identifying a Type0 physical downlink control channel (Type0-PDCCH) common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration; removing time resources from the identified Type0-PDCCH common search space that overlap with the identified set of time resources; identifying a search space for receiving a physical downlink control channel (PDCCH) message based at least in part on the first RACH message, wherein the identified search space comprises time resources that are different from the identified set of time resources, and wherein the identified search space comprises remaining time resources of the identified Type0-PDCCH common search space” as cited in claims 1, 21,respectively.  
-“means for identifying a Type0 physical downlink control channel (Type0- PDCCH) common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration; means for removing time resources from the identified Type0-PDCCH common search space that overlap with the identified set of time resources; means for identifying a search space for receiving a physical downlink control channel (PDCCH) message based at 
-“identify a Tvpe0 physical downlink control channel (Tvpe0-PDCCH) common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration; remove time resources from the identified Tvpe0-PDCCH common search space that overlap with the identified set of time resources; identify a search space for receiving a physical downlink control channel (PDCCH) message based at least in part on the first RACH message, wherein the identified search space comprises time resources that are different from the identified set of time resources, and wherein the identified search space comprises remaining time resources of the identified Type0-PDCCH common search space” as cited in claims 34, 54,65 and 66, respectively, have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. 
The closest prior art on record OHARA et al US 2021/0037575 Al  fails to teach the feature of
-“ identifying a Type0 physical downlink control channel (Type0-PDCCH) common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration; removing time resources from the identified Type0-PDCCH common search space that overlap with the identified set of time resources; identifying a search space for receiving a physical downlink control channel (PDCCH) message based at least in part on the first RACH message, wherein the identified search space comprises time resources that are 
-“means for identifying a Type0 physical downlink control channel (Type0- PDCCH) common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration; means for removing time resources from the identified Type0-PDCCH common search space that overlap with the identified set of time resources; means for identifying a search space for receiving a physical downlink control channel (PDCCH) message based at least in part on the first RACH message, wherein the identified search space comprises time resources that are different from the identified set of time resources, and wherein the identified search space comprises remaining time resources of the identified Type0-PDCCH common search space” as cited in claims 32, 33,respectively.  
-“identify a Tvpe0 physical downlink control channel (Tvpe0-PDCCH) common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration; remove time resources from the identified Tvpe0-PDCCH common search space that overlap with the identified set of time resources; identify a search space for receiving a physical downlink control channel (PDCCH) message based at least in part on the first RACH message, wherein the identified search space comprises time resources that are different from the identified set of time resources, and wherein the identified search space comprises remaining time resources of the identified Type0-PDCCH common search space” as cited in claims 34, 54,65 and 66, respectively, 
The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478                                                                                                                                                                                                        
/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478